


Exhibit 10.2

 

KAYDON CORPORATION 1999 LONG TERM STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NON-QUALIFIED STOCK OPTION AGREEMENT, dated as of ___________, 200__; between
KAYDON CORPORATION, a Delaware corporation (the “Corporation”), and
_______________ (“Optionee”).

The Kaydon Corporation 1999 Long Term Stock Incentive Plan Committee (the
Committee), pursuant to the Corporation’s 1999 Long Term Stock Incentive Plan
(the Plan), has granted to the Optionee, on the date of this Agreement, an
option under the Plan to purchase an aggregate of __________ shares of Common
Stock of the Corporation par value $0.10 per share (“Common Stock”). To evidence
the option and to set forth its terms and conditions as provided in the Plan,
the Corporation and the Optionee agree as follows.

1.             Confirmation of Grant and Price. The Corporation, by this
Agreement, evidences and confirms its grant to the Optionee on the date of this
Agreement of an option (the Option) to purchase ___________ shares of Common
Stock, at an option price of $______ per share. The Option is subject to all of
the provisions of the Plan, whether or not explicitly stated in this Agreement,
except that the ability of the Board of Directors or the Committee to amend this
Agreement without the consent of Optionee is limited as provided in this
Agreement.

2.             Term for Exercise. The Option becomes available for exercise,
subject to the provisions of this Agreement, as to the percentage of the
aggregate number of shares of Common Stock subject to the Option and on the
dates set forth below:

(a)

Percentage and Date Schedule

 

 

Percentage of Number

Date First Available

 

 

of Shares

for Exercise

 

 

10%

One year after the date of grant

 

 

10%

Two years after the date of grant

 

 

10%

Three years after the date of grant

 

 

10%

Four years after the date of grant

 

 

10%

Five years after the date of grant

 

 

10%

Six years after the date of grant

 

 

10%

Seven years after the date of grant

 

10%

Eight years after the date of grant

 

 

10%

Nine years after the date of grant

 

 

10%

Ten years after the date of grant

 

 

(b)        Later Exercise. The right to purchase is cumulative. If the full
number of shares exercisable in any period is not exercised, the balance may be
exercised at any time or from time to time after that date, as long as the
exercise occurs prior to the expiration or termination of the Option.

(c)        Expiration. The Option expires ______________, 200__.

 

 


--------------------------------------------------------------------------------



 

 

3.             Non-Qualified Stock Option. The Option evidenced by this
Agreement is not intended to be an incentive stock option as that term is
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
Code).

4.             Who May Exercise. During the lifetime of the Optionee, the Option
may be exercised only by the Optionee.

(a)           Death. If the Optionee dies, the Option may be exercised, to the
extent of the number of shares of Common Stock with respect to which the
Optionee could have exercised the Option on the date of the Optionee’s death, by
the Optionee’s estate or a person who acquires the right to exercise the Option
by bequest or inheritance or by reason of the death of the Optionee, at any time
prior to the earlier of one year after the Optionee’s death and the expiration
date specified in Section 2.

(b)           Discretion To Amend. The Board of Directors or the Committee may,
in its discretion, amend this Agreement to accelerate the exercisability of any
installments of the Option which were not exercisable at the time of the
Optionee’s death.

5.             Exercise After Termination of Employment. If the Optionee ceases
to be employed by the Corporation or any parent or subsidiary (including
termination by reason of the fact that an entity is no longer a subsidiary), no
further installments of the Option will become exercisable except as provided
below. It is not a termination of employment for purposes of this section if the
Optionee transfers employment from the Corporation to any subsidiary or vice
versa, or from one subsidiary to another, without an intervening period, if the
Optionee is absent on sick leave or is granted a leave of absence (not to exceed
one year), or if the Optionee changes status to become a consultant to the
Corporation or a subsidiary.

(a)           General Rule. Unless governed by a special rule, below, the
Option, to the extent of the number of shares of Common Stock with respect to
which the Optionee could have exercised the Option at the date of termination of
employment, terminates on the earlier of the expiration date specified in
Section 2 and the date which is 10 days after the date of termination of
employment.

(b)           Exceptions For Involuntary Termination and Disability. In the case
of involuntary termination of employment or a Permanent and Total Disability
within the meaning of the Plan, the Option, to the extent of the number of
shares of Common Stock with respect to which the Optionee could have exercised
the Option at the date of termination of employment, terminates on the earlier
of the expiration date specified in Section 2 and the date which is three months
after the date of termination of employment.

(c)           Exception for Death. In the case of death, the Option, to the
extent of the number of shares of Common Stock with respect to which the
Optionee could have exercised the Option on the date of death, terminates on the
earlier of the expiration date specified in Section 2 and the date which is one
year from the date of death.

(d)           Exception for Retirement. In the case of termination of employment
by reason of retirement, the Option will continue to vest in accordance with the
Option

 

2

 


--------------------------------------------------------------------------------



 

vesting schedule in effect on the date of retirement and will continue to be
exercisable in accordance with its terms as though the Optionee had continued in
employment.

Notwithstanding the preceding rules, if the Committee determines that the
Optionee engaged in any activity detrimental to the interests of the Corporation
or a subsidiary, the Committee may terminate the unexercised portion of the
Option concurrently with or at any time following the termination of employment.

Further, nothing in the Plan or in this Agreement confers upon the Optionee any
right to continue in the employ of the Corporation or any of its affiliates, or
interferes in any way with the right of the Corporation or any of its affiliates
to terminate the Optionee’s employment at any time during the Option period or
otherwise.

6.             Restrictions on Exercise. The Option may be exercised only with
respect to full shares. No fractional shares of Common Stock will be issued.

(a)           General Limitation. The Option may not be exercised in whole or in
part, and no payment by the Corporation shall be made nor shall any certificates
representing shares of Common Stock subject to the Option be delivered, if:

i.                  Governmental Approval. At any time any requisite approval or
consent of any governmental authority of any kind having jurisdiction over the
exercise of options has not been effectively secured;

ii.                 Registration. The shares are not effectively registered
under the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended; or

iii.                Withholding. Applicable federal, state and local tax
withholding requirements are not satisfied.

(b)           Representation. The Corporation may require as a condition to the
exercise of the Option in whole or in part at any time that the Optionee or any
person exercising the Option after the Optionee’s death in accordance with the
provisions of Section 4 (the Holder) represent to the Corporation in writing
that the shares are being acquired for the Optionee’s or Holder’s own account
for investment only and not with a view to distribution or with any present
intention of reselling any.

(c)           Hardship. The Option is not exercisable for the period of at least
twelve (12) months to the extent provided under the hardship distribution
provisions of the Kaydon Corporation Employee Stock Ownership and Thrift Plan or
other Corporation or affiliate plan to the extent the Optionee receives a
hardship distribution from that plan.

(d)           Employment. Except as explicitly provided above, no part of an
Option may be exercised by an Optionee unless the Optionee is then in the employ
of the Corporation or subsidiary and was continuously so employed since the date
of the grant.

7.

Manner of Exercise. To the extent the Option has become and remains

 

 

3

 


--------------------------------------------------------------------------------



 

exercisable as provided in this Agreement, and subject to any additional
administrative regulations the Committee may from time to time adopt, the Option
may be exercised from time to time, in whole or in part, by a signed written
notice to the Secretary of the Corporation on a form supplied by the
Corporation. The notice must specify the number of shares of Common Stock with
respect to which the Option is being exercised and be accompanied by full
payment of the option price for the shares.

(a)

Payment. Payment must be made in:

 

i.

    Cash;

 

ii.                 Stock or Other Property. With the consent of the Committee,
in whole or in part in shares of Common Stock, represented by certificates duly
endorsed to the Corporation or its nominees, valued at fair market value, or
other awards or property having a fair market value on the exercise date equal
to the exercise price;

iii.                Instructions. With the consent of the Committee, by
delivering with a properly executed exercise notice irrevocable instructions to
a third party to promptly deliver to the Corporation the amount of sale or loan
proceeds to pay the exercise price;

iv.                Combination. With the consent of the Committee, a combination
of the above; or

 

v.

    Other. With the consent of the Committee, other consideration.

(b)

Prior Holdings Limitation. The option price may not be paid in:

 

i.                  Option. Shares of Common Stock received upon the exercise of
any option under the Plan or any option under another stock option plan of the
Corporation which shares have been held by the Optionee or other Holder or for
less than one year prior to payment; or

ii.                 Stock. Shares of Common Stock that have been held by the
Optionee for less than six months.

(c)           Withholding Limitation. The portion of the option price equal to
the amount of any applicable federal, state and local tax liability required to
be withheld at the time of exercise must be paid in cash.

(d)           Right to Exercise. In the event that the Option is exercised by a
person other than the Optionee in accordance with Section 4, the person must
furnish to the Corporation evidence satisfactory to it of the person’s right to
exercise the Option.

(e)           Other Documents. The Corporation may require the Optionee or any
other person exercising the Option to furnish or execute any documents the
Corporation deems necessary to evidence the exercise or to comply with any
requirements of this Agreement,

 

4

 


--------------------------------------------------------------------------------



 

the Plan, or any law.

(f)            Cash or Stock Alternative. The Committee may, in its discretion,
at any time that the fair market value of the Common Stock subject to the Option
exceeds the option price, in lieu of accepting payment of the option price and
delivering any or all shares of Common Stock as to which the Option has been
exercised, elect to pay the Optionee or other Holder an amount in cash or shares
of Common Stock equal to the amount by which the fair market value on the date
of exercise of the shares of Common Stock as to which the Option has been
exercised exceeds the option price that would otherwise be payable by the
Optionee or other Holder upon the exercise.

8.            Repurchase. The Corporation may, at the election of the
Corporation, repurchase shares of Common Stock sold under the Plan then held by
the Optionee at a price not to exceed the higher of the option price for such
shares plus twice the increase, if any, in the book value of such shares from
the date of the grant of the Option to the date of such repurchase, and the fair
market value of the shares at the time of repurchase.

9.            Disposition of Shares. If the Optionee or other Holder disposes of
any shares received upon exercise of the Option, whether by sale, gift, or
otherwise, within two years from the date the Option was granted or within one
year after the date the shares were transferred, the Optionee or other Holder
must notify the Secretary of the Corporation of the number of shares disposed
of, the date on which disposed, the manner of disposition and the amount, if
any, realized upon the disposition.

10.            Non-Assignability. The Option may not be assigned, transferred or
hypothecated by the Optionee or other Holder except as provided below:

(a)           Acceptable Assignments. Subject to subsection b., the Option may
be assigned by the Optionee:

i.                  Death. By will or by the laws of descent and distribution to
the extent provided in section 4;

ii.                 Grantor Trust. To a revocable grantor trust established by
the Optionee for the Optionee’s sole benefit during the Optionee’s life, subject
to the terms of the Plan; or

iii.                Other. To a beneficiary designated by the Optionee in
writing on a form approved by the Committee.

(b)           Limitation. Notwithstanding those general rules, the Option may
not be assigned by Optionee if Optionee is a director or officer of the
Corporation or an affiliate for purposes of the securities laws, except as
permitted under Rule 16b-3 of those laws.

11.            Rights as Shareholders. The Optionee and any other Holder have no
rights as a shareholder with respect to any shares covered by the Option until
the issuance of a certificate or certificates to the Optionee or other Holder
for the shares upon due exercise of the Option. No adjustment will be made for
dividends or other rights for which the record date is prior to the

 

5

 


--------------------------------------------------------------------------------



 

issuance of the certificate or certificates.

12.            Capital and Other Adjustments. In the event of any change in the
number of outstanding shares of Common Stock by reason of any stock dividend,
stock split, combination or exchange of shares, recapitalization,
reclassification, merger, consolidation, reorganization, or other similar
transaction, the Committee may adjust the number, type and option price of
shares of Common Stock covered by the Option, by means of a grant of a
substitute option or an additional option or otherwise, as it in its discretion
deems appropriate. In addition, in the event of any unusual or nonrecurring
event (including, but not limited to, the events described in the preceding
sentence) affecting the Corporation, any subsidiary, or the financial statements
of the Corporation or any subsidiary, or of changes in applicable laws,
regulations, or accounting principles, the Committee may adjust the terms and
conditions of, and the criteria included in this Agreement if the Committee
determines that such adjustments are appropriate to prevent dilution or
enlargement of the benefits or potential benefits of the Option.

13.            Change in Control. In the event of a Change in Control, the
Option shall vest, shall become exercisable in full and shall no longer be
subject to any restrictions which would prevent immediate exercise.

(a)           Additional Authority. In addition, in that circumstance, the
Committee as constituted before the Change in Control may, in its sole
discretion:

i.                  Purchase. Provide for the purchase of the Option, at the
Optionee’s request, for an amount of cash equal to the amount that could have
been attained upon exercise had the Option been exercisable at that time;

ii.                 Adjust. Adjust the Option as the Committee deems appropriate
to reflect the Change in Control; and

iii.                Cause Assumption. Cause the Option to be assumed, or
replaced with a new option, by the acquiring or surviving corporation after the
Change in Control.

(b)

Change in Control. A Change in Control occurs if:

i.                  Ownership. Any person or group of persons (as used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) other than
pursuant to a transaction or agreement previously approved by the Board of
Directors of the Corporation, directly or indirectly purchases or becomes the
beneficial owner (as defined in Rule 13d-3 under the Act) or has the right to
acquire such beneficial ownership (whether or not such right is exercisable
immediately, with the passage of time, or subject to any condition) of voting
securities of the Corporation representing 25% or more of the combined voting
power of all outstanding voting securities of the Corporation; or

ii.                 Control. During any period of twenty-four consecutive
calendar months, the individuals who at the beginning of that period constitute
the Corporation’s Board of Directors, and any new directors whose election by
such

 

6

 


--------------------------------------------------------------------------------



 

Board or nomination for election by stockholders was approved by a vote of at
least two-thirds of the members of such Board who were either directors on such
Board at the beginning of the period or whose election or nomination for
election as directors was previously so approved, for any reason cease to
constitute a majority of the Board of Directors of the Corporation.

14.            Change in Control Compensation Agreement. Notwithstanding the
limitations of this Agreement relating to vesting and exercisability, if the
Condition below is met, each of Optionee’s stock options governed by this
Agreement outstanding at the time of a Change in Control (as defined in this
Section) will be immediately vested and exercisable upon such a Change in
Control.

(a)               Condition. The acceleration of vesting and exercisability
provided in this Section shall occur only if Optionee is a party at the time of
a Change in Control to an effective Change in Control Compensation Agreement
which explicitly provides for acceleration of vesting and exercisability of
options upon a Change in Control.

(b)               Change in Control. Notwithstanding the definition of Change in
Control provided in Section 13.b of this Agreement, for purposes of this Section
a Change in Control has the meaning provided in the Change in Control
Compensation Agreement applicable to Optionee.

(c)               Effect. This acceleration is not subject to cancellation under
the 1999 Long Term Stock Incentive Plan. This acceleration is also irrevocable
as long as the Optionee is a party to an effective Change in Control
Compensation Agreement.

15.            Legality. The issuance or delivery of any shares of Common Stock
pursuant to an Option may be postponed by the Corporation for any period
required to comply with any applicable requirements under the Federal securities
laws, any applicable listing requirements of any national securities exchange or
any requirements under any other applicable law or regulation. The Corporation
is not obligated to issue or deliver any shares if the issuance or delivery
constitutes, or in the opinion of counsel to the Corporation may constitute, a
violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.

16.            Withholding of Taxes. Prior to the issuance or delivery of any
shares of Common Stock or any payment, payment of any taxes required by law must
be made.

(a)               Withholding. The withholding obligation may not be satisfied
by reducing the number of shares of Common Stock otherwise deliverable.

(b)               Fractional Shares. Any fraction of a share of Common Stock
required to satisfy a tax obligation shall be disregarded and the amount due
must be paid instead in cash.

17.            Notice. Notice to the Secretary of the Corporation shall be
deemed given if in writing and delivered to the Secretary of the Corporation at
the then principal office of the Corporation in accordance with the
Sarbannes–Oxley Accounting/Corporate Responsibility Act

 

7

 


--------------------------------------------------------------------------------



 

of 2002 (such Notice must be delivered in a timely manner in order for the
Corporation to meet its reporting requirements).

18.            Amendment. The Board of Directors or the Committee may amend the
terms and conditions of this Agreement as provided in the Plan, except that,
without the consent of the Optionee, no amendment may impair the rights of the
Optionee or Holder relating to the Option or amend Sections 13, 14, or 18 of
this Agreement. Notwithstanding that, the Option provided in this Agreement may
be canceled in the Committee’s sole discretion, as long as the Optionee is not a
party to an effective Change in Control Compensation Agreement as described in
Section 14(a), above, upon payment of the value of the Option to the Optionee or
Holder in cash or in another Option. That value may be determined by the
Committee in its sole discretion.)

19.            Governing Law. The words “exercise”, “subsidiary”, “outstanding”
and any other words or terms used in this Agreement which are defined or used in
Section 421, 422 or 425 of the Code have the meanings assigned to them in those
Sections, unless the context clearly requires otherwise. In all other respects
this Agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of Delaware.

 

Executed ___ day of _____________, effective as of the date first set forth
above.

 

KAYDON CORPORATION

OPTIONEE

 

 

 

By _____________________________

_____________________________

Name: __________________________

Its: _____________________________

 

 

8

 

 

 